DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 and 09/13/2021 are  acknowledged by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7 , 12, 13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kawai et al. (US 9,178,380), hereinafter Kawai.
            As to claims 1 and 12, Kawai discloses in figure 1 (produced below);-

    PNG
    media_image1.png
    267
    350
    media_image1.png
    Greyscale

        Kawai discloses (see figure above)  charging device [charging device (10); Col. 3, lines 30-42] , configured to charge a battery [battery 20] , a charging process of the battery comprising at least one constant current stage [charging current; Output circuit (3) outputs charging constant current; Col. 3, lines 43-45] ], the at least one constant current stage comprising a first constant current stage [charging with the first current I11; see Col. 5, lines 1-13;  figure 4] , and the charging device comprising: a processing circuit, configured to determine an open circuit voltage of the battery [the voltage detection unit functions as processing unit; it processes battery voltage; see Col. 3, lines 45-51]; and a charging management circuit [charge control unit (1); see Col. 3, lines 45-51] configured to, in the first constant current stage, apply a first current to the b], the first cut-off voltage being less than or equal to a standard limited charging voltage of the battery [Col. 4, lines 4-39].
           As to Claims 2 and  13, Kawai discloses in figures 1-6,  wherein the battery comprises a plurality of cells, and the charging management circuit is configured to apply the first current to the battery until a voltage of at least one of the plurality of cells reaches the first cut-off voltage [noted that constant charging is applied until battery voltage reaches Vb;  wherein the battery voltage is the combination of the plurality of cells]. 
           As to claims 4 and  15, Kawai discloses in figures 1-6, wherein the charging management circuit is further configured to: in response to the open circuit voltage of the battery reaching the first cut-off voltage, enter a second constant current stage for applying a second current to the battery, the second current being less than the first current [applying second current, I12, see Col. 5, lines 15-28; Col. 9, lines 33-67].            As to Claims 6 and  17, Kawai discloses in figures 1-6,  wherein the first constant  current stage is a last one of the at least one constant current stage, the charging process of the battery further comprises at least one constant voltage stage [see Col. 4, lines, 4-37], the at least one constant voltage stage comprises a first constant voltage stage, and the charging management circuit is further configured to: in response to the open circuit voltage of the battery reaching the first cut-off voltage, enter the first constant voltage stage for applying a first voltage to the battery, the first voltage being greater than the first cut-off voltage [see Col. 4, lines 4-37].         As to claims 7 and 18, Kawai discloses in figures 1-6, wherein the charging management circuit is configured to: apply the first voltage to the battery until the open circuit voltage of the . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, 10-11, 19-20 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Nishida et al. (US 2004/0090209)
       As to claims 8 and  19, Kawai discloses all of the claim limitations except,  wherein the at least one constant voltage stage further comprises a second constant voltage stage, and the charging management circuit is further configured to: in response to the open circuit voltage of the battery reaching the second cut-off voltage, enter the second constant voltage stage for applying a second voltage to the battery, the second voltage being greater than the second cut-off voltage and less than the first voltage.            Nishida discloses in figures 2 and 3, wherein the at least one constant voltage stage further comprises a second constant voltage stage, and the charging management circuit is further 
       It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use constant voltage charging in Kawai’s apparatus as taught by Nishida in order to have charging apparatus with small heat generation and small power loss.  
    As to claims 3 and 10, Nishida discloses in figures 2 and 3, wherein when the open circuit voltage of the battery is less than or equal to the first cut-off voltage, a charging voltage of the battery is less than or equal to a preset target voltage, and the preset target voltage is greater than the standard limited charging voltage of the battery.       As to claim 20,  Nishida discloses in figures 2 and 3, wherein the first constant voltage stage is a last one of the at least one constant voltage stage, and the charging management circuit is further configured to: in response to the open circuit voltage of the battery reaching the second cut-off voltage, terminate the charging. 
                    As to claims 11 and  22, Nishida discloses,  wherein the processing circuit is configured to: determine the open circuit voltage of the battery according to a pre-established model and first parameters of the battery in the charging process, the first parameters comprising at least one of a charging voltage, a charging current, an electric quantity, and a temperature, and the pre-established model comprising a correspondence relationship between the open circuit voltage of the battery and at least one of the first parameters [charging voltage is disclosed]
Claims 5, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Nishida , in view of Wolfe (US 6,249,107).
            As to claim 5, Kawai and Nishida discloses, charging the battery with constant voltage and constant current and cut off the charging process. 
        However, neither Kawai nor Nishida discloses explicitly, wherein the first constant current stage is a last one of the at least one constant current stage, and the charging method further comprises: in response to the open circuit voltage of the battery reaching the first cut-off voltage, terminating the charging.
         Wolfe discloses  in figure 1,  wherein the first constant current stage is a last one of the at least one constant current stage, and the charging method further comprises: in response to the open circuit voltage of the battery reaching the first cut-off voltage, terminating the charging [noted that Wolfe discloses one of the criteria of stopping or terminating charging is cut-off voltage. When the battery reaches cut-off voltage charging is stopped or terminated; see Col. 1, lines 15-24]
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to terminate charging process of Kawai when battery reaches cut-off voltage as taught by Wolfe in order to avoid battery damage due to overcharging. 
As to claim 9, Kawai in combination with Nishida and Wolfe, in view of Wolfe, wherein the first constant voltage stage is a last one of the at least one constant voltage stage, and the charging method further comprises: in response to the open circuit voltage of the battery reaching the second cut-off voltage, terminating the charging [noted that Wolfe discloses disconnection/terminating charging process based on battery cut-off voltage].
As to claim 16, Kawai in combination with Nishida and Wolfe, wherein the first constant current stage is a last one of the at least one constant current stage, and the charging management circuit is further configured to: in response to the open circuit voltage of the battery reaching the first cut-off voltage, terminate the charging [noted that Wolfe discloses disconnection/terminating charging process based on battery cut-off voltage].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859